Case 1:20-mj-00041-KMT Document 22 Filed 09/15/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Criminal Action No. 20-mj-0041-KMT

UNITED STATES OF AMERICA,

       Plaintiff,

v.

BRADLEY R. MCGRAW,

       Defendant.


                                              ORDER



       This matter is before the court on “Notice of Change of Disposition and Ex Parte Motion

to Vacate Trial Date” [Doc. No. 21] filed September 15, 2020.

       The parties have set forth in summary fashion, a proposition for a pre-trial diversion

disposition in this matter. The court, in principle, has no issues pursuing a court approved

disposition generally along these lines but notes that pre-trial diversion has not been utilized in

this court previously.

       The diversion suggested by the parties, however, is similar to a deferred prosecution with

which this court is more familiar. The primary difference is that in this case active supervision

by the Probation Department will be undertaken. Presumably the supervision would have

certain parameters and obligations attendant thereto.

       Because the procedure promoted by the parties herein is not common, the court requires a
Case 1:20-mj-00041-KMT Document 22 Filed 09/15/20 USDC Colorado Page 2 of 3




personal appearance by counsel for both sides, the defendant in person and representation by a

member of the Probation Department, to discuss the parameters of the agreement and to ensure

that all parties are in agreement as to the responsibilities of each participant.

       Therefore, it is ORDERED

       The motion is granted in part and denied in part as follows:

       1.      The motions hearing scheduled for September 18, 2020 at 9:00 a.m. is

VACATED. The Motion to Suppress [Doc. No. 11], at the request of the parties, will remain

pending.

       2.      The parties shall prepare a plan for pre-trial diversion, a signed agreement

concerning all the terms of the supervised probation which will be incorporated into the

diversion process and a signed Deferral of Prosecution agreement. The Probation Office for the

District of Colorado must, by signing the documents, agree to undertake the supervision of the

defendant in accordance with the terms of the diversion/deferral plan should the court agree with

the disposition. All the signed documentation shall be filed with the court on or before

October 14, 2020.

       3.      A disposition hearing is scheduled for October 21, 2020 at 11:00 a.m. All

parties shall attend in person at the United States District Court, 212 N. Wahsatch, Colorado

Springs, CO. A representative from the U.S. Probation Department familiar with the terms of

the diversion/deferral plan will also attend the hearing.

       4.      The motion to vacate the trial setting of February 5, 2020 is DENIED at this time,

pending successful completion of the contemplated deferral/diversion paperwork and

                                                   2
Case 1:20-mj-00041-KMT Document 22 Filed 09/15/20 USDC Colorado Page 3 of 3




concurrence by the court on October 21, 2020.

       Dated September 15, 2020.




                                                3
